United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
DEPARTMENT OF THE ARMY,
ARMY RESEARCH LABORATORY,
Adelphi, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0341
Issued: October 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 2, 2016 appellant, filed a timely appeal from a November 17, 2016
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than
180 days elapsed from the last merit decision dated November 10, 2015, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

Appellant filed a timely request for oral argument. By order dated May 8, 2017, the Board denied appellant’s
request as her arguments could be adequately addressed in a decision based on a review of the case record. Order
Denying Request for Oral Argument, Docket No. 17-0341 (issued May 8, 2017).

FACTUAL HISTORY
This case has previously been before the Board. The facts and circumstances set forth in
the Board’s prior decisions are incorporated herein by reference. The relevant facts are set forth
below.
On December 4, 1984 appellant, then a 21-year-old secretary, sustained a traumatic
injury while in the performance of duty. There was no activity in the record from December 4,
1984 until December 4, 1994.3 On March 26, 1999 OWCP received appellant’s September 30,
1997 claim for recurrence of disability (Form CA-2a). Appellant noted that she had experienced
seizures since the 1984 injury. She submitted an undated report from Dr. Samuel J. Potolicchio,
Jr., a Board-certified psychiatrist and neurologist, who noted that she had undergone a left frontal
temporal craniotomy and temporal lobectomy, in November 1997, for uncontrolled seizures that
were diagnosed as being the result of a head trauma in December 1984. The traumatic injury
claim was originally denied by OWCP on April 20, 1999. However, OWCP, by decision dated
May 19, 1999, accepted appellant’s claim for contusion to the face or scalp from blunt trauma.
On April 2, 2002 OWCP denied appellant’s claim for recurrence of disability as the
evidence of record was insufficient to establish that her seizure condition was causally related to
the accepted injury claim.
On October 4, 2002 appellant requested reconsideration. Medical evidence included
reports from Dr. William R. Leahy, Jr., a Board-certified neurologist, dated 1994 to 1997, who
detailed a history of appellant’s head injury and subsequent treatment. Dr. Leahy’s April 11,
1994 report noted that appellant had not had a seizure in six months. Also provided was an
April 28, 1999 report from Dr. Peter M. Schissler, a Board-certified internist.
Appellant also submitted reports from Dr. Potolicchio dated from 1997 to 2000. In his
July 15, 1997 report, Dr. Potolicchio opined that appellant developed seizures after a minor head
trauma at work 12 years prior and had her first seizure the night of her injury, but did not lose
consciousness. In a discharge summary dated July 20, 1997, he noted a history of seizure
disorder beginning 12 years earlier with apparent generalized seizures while sleeping and
diagnosed complex partial seizures. In a February 4, 1999 report, Dr. Potolicchio noted that
appellant had a breakthrough seizure once she had been off anticonvulsant drugs for three
months. It was a complex partial seizure and she returned to the prescription Tegretol. On
September 28, 2000 he noted that appellant was status post left temporal lobectomy. Appellant
continued to take Tegretol. Dr. Potolicchio noted that appellant’s work hours had been reduced
to 20 hours a week. His reports of June 7 and September 3, 2002 noted that the onset of seizures
occurred immediately following her head trauma in 1984 and that she experienced no seizure
before this event. Dr. Potolicchio advised that appellant’s condition progressively worsened and
she underwent a left craniotomy and temporal lobectomy to surgically remove the seizure focus.
He recommended medical disability retirement.
3

The employing establishment acknowledged, in a letter to OWCP on March 2, 1999, that the original Form CA1 had to be retrieved from appellant’s official personal folder which had been sent to St. Louis record center after
appellant left the employing establishment in 1986. The claim for recurrence (Form CA-2a) had been held pending
receipt of the original Form CA-1.

2

Appellant retired on medical disability on July 12, 2002.
In a decision dated October 1, 2002, OWCP denied modification of the April 2, 2002
decision.
On October 4, 2002 appellant requested reconsideration. She submitted a November 8,
2002 statement which advised that, while Dr. Leahy was unable to confirm that her epilepsy was
the result of the head trauma in 1984, Dr. Potolicchio reported that 15 percent of the damaged
tissue on the right rear side of her brain required removal due to the December 4, 1984 injury.
Appellant noted retiring on medical disability.
Appellant submitted a December 9, 1985 medical report from Dr. Leahy who noted that
she had experienced a seizure several hours after she struck her head while at work; however, the
injury was not severe and she did not experience nausea, vomiting, or loss of consciousness.
Dr. Leahy opined that there was a possibility that appellant developed an idiopathic seizure
versus post-traumatic seizures.
By decision dated January 22, 2003, OWCP denied appellant’s reconsideration request as
the evidence was insufficient to warrant a merit review of the prior decision.
Appellant appealed to the Board. In a September 30, 2004 decision, the Board affirmed
the October 1, 2002 and January 22, 2003 decisions, finding that appellant had failed to establish
that her seizure disorder was caused by the accepted December 4, 1984 work incident and that
OWCP had properly denied her request for reconsideration.4
On July 16, 2005 appellant requested reconsideration. She submitted an August 16, 2005
report from Dr. Potolicchio who summarized appellant’s history noting that on December 4,
1984 she struck her head at work and that same night she had her first generalized convulsion.
Dr. Potolicchio noted since that time she had a number of generalized convulsions as well as
complex partial seizures. He noted that appellant was followed by Dr. Leahy and that he had
referred appellant to him in July 1997 for uncontrolled seizures and possible surgery. In
November 1997, appellant underwent a left temporal lobectomy, which resulted in better control
of her seizures although she was left with memory issues. Dr. Potolicchio opined that the only
source for her seizures was the original head trauma in 1984.
In a decision dated November 2, 2005, OWCP denied modification of its prior decisions.
On July 7, 2008 appellant requested reconsideration. In a February 9, 2007 report,
Dr. Potolicchio noted that appellant had her first on-the-job head trauma at work on
December 4, 1984. On the same day, after the head trauma, she had a generalized convulsion
and has been treated by Dr. Leahy for epilepsy since 1985. When her seizures became more
uncontrolled, appellant had a left temporal lobectomy on November 19, 1997 to control her
seizure disorder. This was successful, but left her with short-term memory deficits and some
cognitive impairment. Dr. Potolicchio opined that appellant’s seizure disorder was causally

4

Docket No. 03-1123 (issued September 30, 2004).

3

related to her initial head trauma at work and the underlying cause for her epilepsy and need for
brain surgery.
In a decision dated August 12, 2008, OWCP denied appellant’s reconsideration request,
finding that the request was not timely filed and did not present clear evidence of error. On
August 26, 2008 appellant again requested reconsideration.
In a decision dated November 21, 2008, OWCP denied appellant’s reconsideration
request because she neither raised substantive legal questions nor included new and relevant
evidence and; therefore, it was insufficient to warrant a review of the prior decision.
On January 24 and 25, 2009 appellant’s representative requested an oral hearing with
regard to the April 2, 1999 and April 2, 2002 OWCP decisions. In a February 6, 2009 decision,
OWCP denied appellant’s hearing request, finding that the matter had previously been reviewed
and that she was not entitled to a hearing as a matter of right.5
On May 15, 2009 appellant requested reconsideration. On May 27, 2009 OWCP denied
appellant’s request for reconsideration as it was untimely filed and failed to demonstrate clear
evidence of error.
Appellant again requested reconsideration on February 3, 2010. She asserted that her
case file had been destroyed in 2002 and that her records were not complete. Appellant
requested a historical breakdown of her case file. She asserted that additional medical evidence
had been submitted from 2004 to 2009, with the most recent report from Dr. Leahy. Appellant
submitted evidence previously of record, including reports from Dr. Potolicchio dated June 7,
2002 to February 9, 2007. She also submitted an April 22, 2010 case summary.
In letters dated January 22 to March 22, 2010, OWCP noted that appellant’s claim for
benefits for a seizure disorder had been denied based on the evidence contained in the record. It
noted that appellant had been afforded multiple appeals including to the Board and the denial of
expansion of her claim to include a seizure disorder had been affirmed.
In a May 7, 2010 decision, OWCP denied appellant’s reconsideration request, finding
that the request was untimely filed and failed to demonstrate clear evidence of error. Appellant
appealed to the Board. In an April 5, 2011 decision, the Board affirmed OWCP’s decision dated
May 7, 2010, finding that appellant’s request for reconsideration was untimely filed and failed to
demonstrate clear evidence of error.6
On October 11, 2011 appellant requested reconsideration. She reiterated that her case file
had been destroyed, that her records were not complete, and that her case had been unjustly
closed. Appellant submitted copies of e-mails sent to OWCP dated August 6 to December 19,
2011, asserting that her case file had been destroyed in error. She reasserted that OWCP should
5

Appellant appealed to the Board. In a December 16, 2009 decision, the Board affirmed the February 6, 2009
OWCP decision. Docket No. 09-1461 (issued December 16, 2009).
6

Docket No. 10-2091 (issued April 5, 2011).

4

have expanded her claim, noting that Dr. Potolicchio supported her claim for a traumatic brain
injury.
In an October 28, 2011 decision, OWCP denied appellant’s request for reconsideration,
finding that the evidence submitted was insufficient to warrant a merit review. Appellant
appealed to the Board. In a January 3, 2013 decision, the Board affirmed the October 28, 2011
decision.7
In an undated letter received January 15, 2014, appellant requested reconsideration and
restated contentions regarding her claim. On February 27, 2014 OWCP denied the request
finding that it was untimely filed and failed to demonstrate clear evidence of error. Appellant
appealed to the Board on October 29, 2014. In a January 27, 2015 order, the Board dismissed
the appeal as untimely filed.8
On August 11, 2015 appellant filed a notice of recurrence (CA-2a) alleging that she had a
recurrence of disability on March 23, 2004 causally related to the December 4, 1984 accepted
work injury. She indicated that she became epileptic eight hours after the closed-head trauma
injury of December 4, 1984, which resulted from a lack of ergonomics in the workplace.
Appellant believed that her current condition was related to her original injury because
Dr. Potolicchio confirmed after she underwent brain surgery on November 21, 1997 that the
closed-head trauma was 100 percent the cause of her neurological disorder of epilepsy. She
indicated that she was partially disabled from January 29, 2000 and became fully disabled on
July 12, 2002.
On September 10, 2015 OWCP advised appellant of the type of evidence needed to
establish her recurrence claim and requested that she submit such evidence.
Appellant submitted reports from Dr. Potolicchio dated June 7, 2002 to February 12,
2007, all previously of record.
By decision dated November 10, 2015, OWCP denied appellant’s claim for a recurrence
of disability because the evidence submitted did not establish that she had a return of disability or
increased disability as a result of a consequential injury or condition stemming from her accepted
work-related conditions.
On March 30, 2016 appellant requested reconsideration. She submitted a report from
Dr. Potolicchio dated February 9, 2007, previously of record. Also submitted was a
December 16, 2015 report from Dr. Potolicchio noting examination of appellant in follow up for
her seizure disorder and memory disturbance. Dr. Potolicchio noted following appellant for
several years since her brain surgery for uncontrolled epilepsy. He referenced his letter of
February 9, 2007 and indicated that appellant continued to have the same issues including
seizures and significant memory and cognitive impairments. Dr. Potolicchio noted medications

7

Docket No. 12-1083 (issued January 3, 2013).

8

Docket 15-0211 (issue January 27, 2015).

5

used in treating appellant. He indicated that he had written a letter to OWCP and opined that
appellant’s condition was clarified in that letter.
In a June 30, 2016 decision, OWCP denied appellant’s March 30, 2016 request for
reconsideration as the evidence submitted was insufficient to warrant a merit review.
On November 7, 2016 appellant requested reconsideration.
She indicated that
Dr. Potolicchio would provide a medical response to her claim and she requested “reinstatement
of the justice” he awarded to her on May 19, 1999. Appellant referenced a recent telephone call
with an OWCP representative who indicated that Dr. Potolicchio must specify, using full
detailed medical terminology, how her accepted employment incident of December 4, 1984
caused her neurological disorder of epilepsy and the need for brain surgery. She indicated that
she was ultimately required to retire on full medical disability in 2002.
Appellant submitted a fax form to OWCP dated November 7, 2016, requesting
confirmation of receipt of her recurrence of injury fax. She indicated that Dr. Potolicchio would
be provided with OWCP’s June 30, 2016 decision and would respond to the request for a
medical explanation. Appellant indicated that Dr. Potolicchio was a highly rated neurologist.
She submitted a copy of a fax form dated November 16, 2016 sent to Dr. Potolicchio requesting
that he respond to OWCP as soon as possible. Appellant indicated that she was forwarding
reports from Dr. Leahy, Dr. Schissler, and Dr. Potolicchio to OWCP for consideration. She
reiterated her contention that her May 19, 1999 case file had been improperly destroyed.
Appellant submitted a report from Dr. Leahy dated December 9, 1985, a report from
Dr. Schissler dated April 28, 1999, and reports from Dr. Potolicchio dated 2002 to December 16,
2015, all previously of record. She also submitted a May 19, 1999 OWCP letter of acceptance,
an OWCP letter dated June 3, 1999 to appellant’s prior counsel, and a copy of her case history
summary as of June 2008, all previously of record.
In a November 17, 2016 decision, OWCP denied appellant’s November 7, 2016 request
for reconsideration as the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,9 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(3) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or

9

5 U.S.C. § 8128(a).

6

“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”10
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.11
ANALYSIS
OWCP denied appellant’s claim for a recurrence of disability because she failed to
submit sufficient medical evidence establishing a recurrence of disability beginning March 23,
2004 causally related to her accepted work-related injury of December 4, 1984. Thereafter, it
denied appellant’s reconsideration requests without conducting a merit review.
The issue presented is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(3), requiring OWCP to reopen her case for review of the merits of the claim. In her
request for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law, nor did she advance a new and relevant legal argument.
In a November 7, 2016 request for reconsideration, she indicated that Dr. Potolicchio
would provide a medical response to her claim and she requested “reinstatement of justice”
awarded to her on May 19, 1999. Appellant indicated that, during a telephone call with OWCP,
she was advised of the type of medical evidence needed to establish her claim. She related that
she had to retire on full medical disability in 2002. Appellant also submitted a November 7,
2016 fax form to OWCP, noting Dr. Potolicchio’s credentials and indicating that he would
respond to OWCP. She further generally asserted that there was fraud involved in the
destruction of her case file. These assertions do not show a legal error by OWCP or a new and
relevant legal argument. The underlying issue in this case is whether appellant submitted
sufficient evidence to establish a recurrence of disability on March 23, 2004 causally related to
her accepted work-related injury. That is a medical issue which must be addressed by relevant
new medical evidence.12
Appellant did not submit any relevant and pertinent new medical evidence in support of
her claim. She submitted a report from Dr. Leahy dated December 9, 1985, a report from
Dr. Schissler dated April 28, 1999, a May 19, 1999 OWCP letter of acceptance, a June 3, 1999
OWCP letter to her prior counsel, reports from Dr. Potolicchio dated 2002 to December 16,
2015, and a case history summary as of June 2008. However, this evidence is duplicative of
evidence previously submitted and considered by OWCP in its’ earlier decisions dated
November 10, 2015 and June 30, 2016. Evidence that repeats or duplicates evidence already in

10

20 C.F.R. § 10.606(b)(3).

11

Id. at § 10.608(b).

12

See Bobbie F. Cowart, 55 ECAB 746 (2004).

7

the case record has no evidentiary value and does not constitute a basis for reopening a case.13
Therefore, these reports are insufficient to require OWCP to reopen the claim for a merit review.
As noted, appellant also submitted fax forms sent to OWCP on November 16, 2016
regarding her feelings on OWCP’s claim development as well as her request that Dr. Potolicchio
respond to OWCP. The underlying issue is whether appellant has established a recurrence of
disability on March 23, 2004 causally related to her accepted work-related conditions. That is a
medical issue which must be addressed by relevant and pertinent new medical evidence.14
Therefore, OWCP properly determined that this evidence did not constitute a basis for reopening
the case for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal appellant contends that she submitted sufficient evidence to support that she
sustained a recurrence of disability on March 23, 2004 causally related to her accepted work
injury of December 4, 1984. As noted, the Board does not have jurisdiction over the merits of
her claim, only has jurisdiction over whether she submitted sufficient evidence to warrant
reopening of her claim for a merit review under 20 C.F.R. § 10.606(b)(3). The evidence
submitted with appellant’s November 7, 2016 reconsideration request was insufficient to warrant
a merit review of her decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

13

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).
14

See Bobbie F. Cowart, supra note 11.

8

ORDER
IT IS HEREBY ORDERED THAT the November 17, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 3, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

